Por cuanto, la parte apelada solicita la desestimación de la apelación establecida en este caso porque tratándose de una acción de desahucio basada en la falta del pago de canon de arrendamiento pactado, no se ba depositado a su debido tiempo el canon correspondiente al mes de diciembre de 1928;
*989Por cüaNto, notificada la moción de desestimación al ape-lante el 7 de enero actual y señalada su vista para el 14 del propio mes de enero, el dicho apelante faltó en comparecer sin que tampoco haya impugnado por escrito la moción;
Pos cuanto, de la certificación acompañada a la moción aparece que el 7 de enero, 1929, el apelante no había consig-nado el canon correspondiente a diciembre de 1928, cuando de acuerdo con el contrato el pago debía verificarse durante los primeros cinco días de enero, 1929, y
Por cuanto, la sección 15 de la Ley de Desahucio, Comp. 1911, p. 339, dice: “En las apelaciones interpuestas en jui-cios establecidos por falta de pago del canon estipulado, cual-quiera que sea el estado del recurso, el demandante puede solicitar que se sobresea en el mismo, si el demandado no consignase en la secretaría del tribunal el importe de todos y cada uno de los arrendamientos que vayan venciendo,”
Por tanto, de acuerdo con los hechos y la ley, se sobresee en el recurso y en tal virtud se desestima la apelación inter-puesta.